{¶ 34} I respectfully dissent from my learned colleagues in the majority. Removal of a juror is within the sound discretion of the trial court. State v. Grubb (1988), 44 Ohio App. 3d 94. The fact that a juror is acquainted with a witness does not necessarily affect the juror's impartiality. State v. Woodards
(1966), 6 Ohio St. 3d 14, 22. I do not believe that the evidence demonstrates any prejudice on the part of the juror in question.
 {¶ 35} When ruling on a motion to suppress an oral confession, a trial court makes both factual and legal findings.State v. Jones, 2002-Ohio-1109. An appellate court is to accept the trial court's findings of fact if those findings are supported by competent, credible evidence. State v. Retherford
(1994), 93 Ohio App. 3d 586, 592. I believe the record demonstrates the lower court's actions were appropriate regarding Detective Peters' testimony.
 {¶ 36} Accordingly, I would affirm the lower court.